Title: To George Washington from David Smith, 14 October 1782
From: Smith, David
To: Washington, George


                  
                     Sir
                     Light Infantry Camp Octr 14th 1782
                  
                  Agreeable to your Excellency’s order The following mode of communicating by signals to your Excellency, is agree’d upon by Major Ashley, Capt. Pray, and myself.  Viz.
                  That upon one Vessel of Force passing by Dobbs-ferry, the beacon at that place, shall be set on fire—should there be more than one, a piece of cannon is to be immediately discharged—this is design’d to communicate to the upper beacons—on the signals being made at Dobbs-ferry for one Arm’d Vessel passing, one of the upper beacons is to be fired, & upon the discharge of a cannon at the works the other is likewise to be immediately set on fire.As accidents may happen to the guard boat, The Command’g officer at Dobbs’s, will immediately on the approach of one, or more arm’d Vessels, dispatch an express to Capt. Pray, that he may send a boat with intelligence to H. Quarters.  I am, Your Excellency’s most Obdt humble Servt
                  
                     David Smith Major
                     
                  
               